Exhibit 10.1
 
 
 
[logo.jpg]
 
 
March 10, 2011
 


Dart Energy (CBM) International Pte Ltd
152 Beach Road, #19-01/04 The Gateway East
Singapore (189721)
Fax: +65-6294-6904
Attention: Simon Potter, CEO and MD
 
Re:
Extension of Maturity Date of the Exchangeable Note, US$10,000,000 initial
principal amount, issued by Far East Energy (Bermuda), Ltd. on March 13, 2009



 
Gentlemen:
 
As previously discussed, the parties wish to extend the maturity date under the
Exchangeable Note of US$10,000,000 initial principal amount we issued to you on
March 13, 2009.  Accordingly, in accordance with Section 9(e) of the
Exchangeable Note, the reference to “twenty-four (24) months after the Issue
Date” in Section 1.1 is hereby deleted and replaced with “September 15,
2011”.  Except as specifically stated herein, the Exchangeable Note will
continue to be in full force and effect.
 
Please indicate your acknowledgement and agreement with this amendment by
countersigning this letter on the following page.
 



   
Yours truly,
 
 
     
FAR EAST ENERGY (BERMUDA), LTD.
 
 
 
 
 
 
/s/  Michael R. McElwrath
     
Name:    Michael R. McElwrath
     
Title:      Chairman
         
ACKNOWLEDGED AND AGREED:
             
DART ENERGY (CBM) INTERNATIONAL PTE LTD
 
 
 
 
     
/s/  Simon Potter
     
Name:   Simon Potter
     
Title:    CEO and MD
     




